              Case 2:20-cv-00352-JLR Document 25 Filed 04/16/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          CLEO ALLEN,                                    CASE NO. C20-0352JLR

11                               Plaintiff,                ORDER ON STIPULATED
                   v.                                      MOTION FOR TRIAL
12                                                         CONTINUANCE
            HOLLAND AMERICA LINE N.V.,
13
            LLC,
14
                                 Defendant.
15
            Before the court is the parties’ stipulated motion for an order continuing the trial
16
     date and associated case deadlines to May 30, 2022, or the court’s first available trial date
17
     thereafter. (Stip. Mot. (Dkt. # 24).) In this case, Plaintiff Cleo Allen alleges that she
18
     suffered personal injuries when she tripped and fell on a bathroom threshold in her
19
     stateroom while she was a passenger on a cruise ship operated by Defendant Holland
20
     America Line N.V., LLC (“HAL”). (See id. at 1.) The parties base their request on the
21
     impact of the COVID-19 pandemic on the cruise line industry. (See id. at 2.) The parties
22


     ORDER - 1
              Case 2:20-cv-00352-JLR Document 25 Filed 04/16/21 Page 2 of 3




 1   represent that due to government responses to the pandemic, HAL’s crewmembers, who

 2   reside all over the world, have returned to their home countries, and access to the cruise

 3   ships is restricted to personnel critical to the operation of the ships. (See id.) As a result,

 4   the parties’ ability to conduct necessary discovery—such as a site inspection of the

 5   bathroom where Ms. Allen suffered her injuries, depositions of key shipboard witnesses

 6   who reside outside of the United States, and production of documents that are located on

 7   board the ship—has been curtailed. (See id.)

 8          The court issues scheduling orders setting trial and related dates to provide a

 9   reasonable schedule for the resolution of disputes. Pursuant to Federal Rule of Civil

10   Procedure 16(b)(4), “[a] schedule may only be modified for good cause and with the

11   judge’s consent.” Fed. R. Civ. P. 16(b)(4). “Good cause” for purposes of Rule 16

12   focuses on the diligence of the party seeking to modify the pretrial scheduling order.

13   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-08 (9th Cir. 1992). Parties

14   must “diligently attempt to adhere to that schedule throughout the subsequent course of

15   the litigation.” Jackson v. Laureate, Inc., 186 F.R.D. 605, 607 (E.D. Cal. 1999). In part,

16   the “good cause” standard requires the parties to demonstrate that “noncompliance with a

17   Rule 16 deadline occurred or will occur, notwithstanding [the parties’] diligent efforts to

18   comply, because of the development of matters which could not have been reasonably

19   foreseen or anticipated at the time of the Rule 16 scheduling conference . . . .” Id. at 608.

20          In light of the unique impact that the COVID-19 pandemic has had on the cruise

21   ship industry, the court finds that the parties have established good cause to modify their

22   case schedule. At this time, however, there are no available trial dates in the parties’


     ORDER - 2
               Case 2:20-cv-00352-JLR Document 25 Filed 04/16/21 Page 3 of 3




 1   requested time frame of May, June, or July 2022. The court, therefore, will permit the

 2   parties to move their trial date to the end of the court’s trial calendar (currently

 3   mid-December 2022). If the parties decide that they would like to exercise this option,

 4   they may file a stipulation so stating within seven (7) days of the filing date of this order.

 5   If the parties file such a stipulation, the court will issue a new trial date at the end of its

 6   trial calendar and will re-set any unexpired case deadlines in accord with the new trial

 7   date.

 8           Dated this 16th day of April, 2021.

 9

10                                                       A
                                                         JAMES L. ROBART
11
                                                         United States District Judge
12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
